Name: Commission Implementing Decision (EU) 2016/1992 of 11 November 2016 amending Implementing Decision (EU) 2015/2416 recognising certain areas of the United States of America as being free from Agrilus planipennis Fairmaire (notified under document C(2016) 7151)
 Type: Decision_IMPL
 Subject Matter: international trade;  America;  trade;  agricultural activity;  agricultural policy
 Date Published: 2016-11-15

 15.11.2016 EN Official Journal of the European Union L 306/30 COMMISSION IMPLEMENTING DECISION (EU) 2016/1992 of 11 November 2016 amending Implementing Decision (EU) 2015/2416 recognising certain areas of the United States of America as being free from Agrilus planipennis Fairmaire (notified under document C(2016) 7151) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points 2.3, 2.4 and 2.5 of Section I of Part A of Annex IV thereto, Whereas: (1) Commission Implementing Decision (EU) 2015/2416 (2) recognised certain areas of the United States of America as being free from Agrilus planipennis Fairmaire. (2) Recent information submitted by the United States of America shows that certain areas of their territories currently recognised as being free from Agrilus planipennis Fairmaire are now no longer free from that harmful organism. (3) Moreover the United States of America has submitted information indicating that the Chester county in Tennessee is free from that harmful organism. (4) In view of that information, the respective list of areas recognised as being free from that harmful organism should be amended. (5) Implementing Decision (EU) 2015/2416 should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2015/2416 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 November 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2015/2416 of 17 December 2015 recognising certain areas of the United States of America as being free from Agrilus planipennis Fairmaire (OJ L 333, 19.12.2015, p. 128). ANNEX LIST OF AREAS, AS REFERRED TO IN ARTICLE 1 The Annex to Implementing Decision (EU) 2015/2416 is amended as follows: (1) in point 2(f), Counties (Parishes) in Louisiana, the following entries are deleted: Caldwell, Franklin, Winn; (2) in point 2(h), Counties in Minnesota, the following entry is deleted: Wabasha; (3) in point 2(i), Counties in Nebraska, the following entries are deleted: Antelope, Boone, Burt, Butler, Cedar, Colfax, Cuming, Dakota, Dixon, Dodge, Fillmore, Gage, Hamilton, Jefferson, Lancaster, Madison, Merrick, Nance, Platte, Polk, Saline, Saunders, Seward, Stanton, Thurston, York; (4) in point 2(l), Counties in Tennessee, the following entry is inserted before Crockett: Chester; (5) in point 2(m), Counties in Texas, the following entries are deleted: Anderson, Camp, Cherokee, Delta, Franklin, Gregg, Henderson, Hopkins, Lamar, Morris, Nacogdoches, Rains, Red River, Rusk, Sabine, San Augustine, Shelby, Smith, Titus, Upshur, Van Zandt, Wood.